Case: 16-17653       Date Filed: 10/25/2018       Page: 1 of 22


                                                                                 [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                Nos. 16-17653; 16-17753
                              ________________________

                     D.C. Docket No. 2:15-cr-00511-KKD-GMB-3

UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

TREMANE D. CARTHEN,
SCOTTIE JEROMA GROCE,

                                                 Defendant - Appellants.
                              ________________________

                     Appeals from the United States District Court
                         for the Middle District of Alabama
                            ________________________

                                     (October 25, 2018)


Before WILLIAM PRYOR, MARTIN, and BALDOCK,∗ Circuit Judges.

MARTIN, Circuit Judge:




         ∗
          Honorable Bobby R. Baldock, Senior United States Circuit Judge for the Tenth Circuit,
sitting by designation.
               Case: 16-17653       Date Filed: 10/25/2018      Page: 2 of 22


       Tremane Carthen and Scottie Groce were tried and convicted by a jury on

multiple counts of federal robbery and firearm offenses. The government’s key

witness at trial was their alleged coconspirator, who agreed to testify after entering

a guilty plea. The District Court sentenced Mr. Carthen and Mr. Groce to the

mandatory minimum of fifty-seven years, plus one month in prison. In these

consolidated criminal appeals, both men challenge their convictions and sentences.

Their appeals raise claims about the sufficiency of the evidence to support the

jury’s guilty verdict, the admission and exclusion of evidence relating to the

testimony of the alleged coconspirator, and the constitutionality of their fifty-

seven-year mandatory sentence. After careful review, and having the benefit of

oral argument, we affirm the convictions and sentences of both men.

                                   I. BACKGROUND

       In November 2015, a grand jury indicted Mr. Carthen, Mr. Groce, and their

friend Kevin Martin for crimes arising out of the robbery of three Alabama gas

stations in July 2014. The indictment alleged violations of the Hobbs Act, 18

U.S.C. § 1951(a), and of 18 U.S.C. § 924(c), which imposes mandatory minimum

prison sentences on any person who uses or carries a firearm in the course of a

crime of violence. 1 All three men entered not guilty pleas. Mr. Martin, however,


       1
        Mr. Carthen was also indicted on one count of being a felon in possession of a gun
under 18 U.S.C. § 922(g)(1). He does not appeal his conviction on this charge.


                                               2
             Case: 16-17653     Date Filed: 10/25/2018   Page: 3 of 22


later reached a plea agreement with the government and agreed to testify against

Mr. Carthen and Mr. Groce during their trial. In exchange, the government

dismissed four of the seven charges against him.

      Mr. Carthen and Mr. Groce proceeded to trial, where Mr. Martin’s testimony

served as the centerpiece of the government’s case. Mr. Martin testified the three

of them robbed a Chevron gas station in north Elmore County, Alabama, on July 4,

2014; a Marathon gas station in Wetumpka, Alabama, on July 10, 2014; and a

Chevron gas station in Prattville, Alabama, on July 14, 2014. He said Mr. Groce

planned each robbery and drove the group to the target gas stations, and that each

time, Mr. Carthen wore the same black Alabama hoodie. Mr. Martin testified Mr.

Groce gave everyone gloves to wear during the robberies, and Mr. Carthen also

received a shotgun, which Groce had loaded beforehand.

      According to Mr. Martin, only he and Mr. Carthen went inside the first gas

station in Elmore. Both had firearms. For the second robbery in Wetumpka,

however, all three men went inside with guns. On both occasions, at least one of

them pointed a gun at a store clerk. The group left both robberies with cash and

Newport cigarettes.

      The last robbery the three men committed together was the Prattville

Chevron. Mr. Martin testified he stayed in the car while Mr. Groce and Mr.

Carthen went inside. While the robbery was underway, a customer named Marie


                                         3
             Case: 16-17653     Date Filed: 10/25/2018   Page: 4 of 22


Parker arrived at the station. When she entered and approached the drink cooler,

either Mr. Carthen or Mr. Groce left the back office of the station, pointed a gun

towards her, and told her to lie down on the ground.

      Moments later, a police officer stopped at the Chevron the men were

robbing. Mr. Martin took off in the car once he saw the officer radio for backup.

Mr. Groce chased after Mr. Martin and convinced Martin to let him into the car.

Mr. Carthen was nowhere to be found. But both Ms. Parker and her husband,

Michael Parker, testified that they saw him moments after the robbery, when he

approached a picnic area near the Chevron station. The police had directed Ms.

Parker to wait there while they canvassed the crime scene, and her husband joined

her shortly thereafter. Mr. Carthen proceeded to engage the Parkers in a

conversation, telling them that he “had seen what was going on from a window” in

a nearby home. Mr. Parker found this assertion suspicious because there were no

residential buildings nearby. Mr. Parker eventually permitted Mr. Carthen to use

his phone to call for a ride. Mr. Martin testified he then went to pick Mr. Carthen

up.

      The government called several other witnesses who were able to corroborate

Mr. Martin’s account. The jury heard testimony from the gas station clerks who

were present during the robberies, each of whom testified about their recollections

of the robberies, sometimes with the help of the gas stations’ security footage. An


                                          4
              Case: 16-17653    Date Filed: 10/25/2018   Page: 5 of 22


employee at the Prattville Chevron also testified the robbers took off with cash and

cigarettes.

      The government also presented physical evidence, including a shotgun,

cigarette cartons, gloves, and a hoodie, all of which were discovered by officers

near the Prattville Chevron. Mr. Martin testified the gloves came from Mr. Groce,

the hoodie belonged to Mr. Carthen, and the shotgun was the one Groce had given

Carthen. Mr. Martin also reviewed photos from the gas stations’ security footage,

where he identified himself, Mr. Carthen, and Mr. Groce, as well as the various

firearms they carried. Finally, the government presented forensic evidence. An

expert witness for the government testified she had matched Mr. Carthen’s DNA to

DNA found on the gloves and the hoodie “[w]ith a high degree of confidence.”

      At the close of the government’s evidence, both Mr. Groce and Mr. Carthen

moved for a judgment of acquittal, which the District Court denied. Mr. Carthen

and Mr. Groce then rested their cases without presenting any evidence.

      The jury convicted Mr. Carthen and Mr. Groce on all seven counts. Mr.

Carthen filed a renewed motion for judgment of acquittal or, in the alternative, a

motion for new trial, arguing there was insufficient evidence to support a guilty

verdict. Mr. Groce filed a motion for new trial, arguing he should have been

allowed to impeach Mr. Martin’s testimony with testimony from other witnesses

who would have shown Martin previously lied under oath. The District Court


                                          5
              Case: 16-17653     Date Filed: 10/25/2018    Page: 6 of 22


denied both motions and sentenced Mr. Carthen and Mr. Groce to one month in

prison for the four Hobbs Act counts, plus a consecutive fifty-seven years for the

three § 924(c) counts, which is the mandatory minimum required by § 924(c)’s

penalty scheme.

                       II. ISSUES ON DIRECT APPEAL

      Mr. Carthen’s appeal presents four issues: (1) whether he received

ineffective assistance of counsel; (2) whether the District Court erred when it

denied his motion for a judgment of acquittal; (3) whether the District Court

erroneously permitted Mr. Martin to testify about hearsay statements attributed to

Mr. Carthen and Mr. Groce; and (4) whether the District Court miscalculated the

mandatory minimum during sentencing. Mr. Groce’s appeal presents two separate

issues: first, whether the District Court properly denied his motion for a new trial;

and second, whether the mandatory minimum sentencing scheme of § 924(c), as

applied to Mr. Groce, violates the Eighth Amendment.

      The record before us is not sufficiently developed to review Mr. Carthen’s

first claim for ineffective assistance of counsel. See United States v. Patterson,

595 F.3d 1324, 1328–29 (11th Cir. 2010). We therefore dismiss this claim without

prejudice to his ability to raise it again in a later motion under 28 U.S.C. § 2255.

See id.

      We now turn to the five remaining issues presented in this appeal.


                                           6
              Case: 16-17653    Date Filed: 10/25/2018    Page: 7 of 22


A. MOTION FOR JUDGMENT OF ACQUITTAL

      Mr. Carthen first argues the District Court should have granted his motion

for judgment of acquittal because the government failed to present sufficient

evidence to support his guilty verdict. We review de novo a district court’s denial

of a motion for judgment of acquittal. United States v. Pistone, 177 F.3d 957, 958

(11th Cir. 1999) (per curiam). We must view the evidence in the light most

favorable to the government, drawing all reasonable inferences and resolving all

credibility evaluations in favor of the jury’s verdict. United States v. Descent, 292

F.3d 703, 706 (11th Cir. 2002) (per curiam). “To uphold the denial of a [motion

for judgment of acquittal], we need only determine that a reasonable fact-finder

could conclude that the evidence established the defendant’s guilt beyond a

reasonable doubt.” Id. (quotation marks omitted).

      A reasonable fact-finder could conclude the government’s evidence here

established beyond a reasonable doubt that Mr. Carthen conspired to commit a

robbery and voluntarily participated in the robbery with a firearm in violation of 18

U.S.C. §§ 924(c) and 1951. Mr. and Mrs. Parker were able to identify Mr. Carthen

and testified that he acted strangely when they encountered him shortly after the

robbery. According to their testimony, Mr. Carthen implausibly claimed to have

watched the robbery from a nearby house. An expert witness testified she was able

to ascertain with a high degree of confidence Mr. Carthen’s DNA on the pair of


                                          7
              Case: 16-17653     Date Filed: 10/25/2018   Page: 8 of 22


gloves and the hoodie recovered near the scene of the robbery. Mr. Martin

explained in detail Mr. Carthen’s involvement in Mr. Groce’s armed robbery

scheme and identified Mr. Carthen on security footage from the robbery. Given

the strength of the government’s evidence, the District Court did not err when it

denied Mr. Carthen’s motion for a judgment of acquittal.

B. EVIDENTIARY RULINGS

   1. Coconspirator Testimony

      Mr. Carthen next challenges for the first time the District Court’s decision to

admit various hearsay statements against him. While we normally review

evidentiary rulings for abuse of discretion, arguments raised for the first time on

appeal are reviewed for plain error. United States v. Jernigan, 341 F.3d 1273, 1280

(11th Cir. 2003). Relying on United States v. Morrow, 537 F.2d 120 (5th Cir.

1976), Mr. Carthen argues Mr. Martin’s testimony about Carthen’s and Groce’s

statements was inadmissible under the coconspirator exception to hearsay because

there was insufficient independent evidence connecting Carthen to the conspiracy.

But Morrow, which concerned a 1974 trial, does not control here. See id. at 125.

Under the Federal Rules of Evidence enacted in 1975, a court need not find that a

preponderance of the evidence proves the existence of a conspiracy independently

from statements in the coconspirator’s testimony before the court can find the




                                          8
              Case: 16-17653     Date Filed: 10/25/2018   Page: 9 of 22


coconspirator’s exception to the hearsay rule applies. Bourjaily v. United States,

483 U.S. 171, 176–81, 107 S. Ct. 2775, 2779–82 (1987).

      Also under the Federal Rules of Evidence a statement is not hearsay if it is

“offered against an opposing party” and it “was made by the party’s coconspirator

during and in furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(E). A court

may admit evidence under Rule 801(d)(2)(E) if the government “prove[s] by a

preponderance of the evidence that: (1) a conspiracy existed; (2) the conspiracy

included the declarant and the defendant against whom the statement is offered;

and (3) the statement was made during the course and in furtherance of the

conspiracy.” United States v. Harris, 886 F.3d 1120, 1130 (11th Cir. 2018)

(quotation marks omitted). When determining whether these elements have been

satisfied, “the district court may rely on information provided by the co-

conspirator’s proffered statement as well as independent external evidence.”

United States v. Miles, 290 F.3d 1341, 1351 (11th Cir. 2002) (emphasis added).

Here, the evidence confirming Mr. Martin’s testimony about the conspiracy

involving Mr. Carthen included the pattern of the robberies, the hoodie with

Carthen’s DNA that was visible on the gas stations’ security footage, and the

identification of the two witnesses placing Carthen near the last robbery soon after

it occurred. As a result, the District Court did not plainly err in finding enough




                                          9
             Case: 16-17653    Date Filed: 10/25/2018   Page: 10 of 22


evidence of a conspiracy under Rule 801(d)(2)(E) to admit Mr. Martin’s testimony

about Carthen’s and Groce’s statements.

   2. Exclusion of Impeachment Testimony

      Mr. Groce’s evidentiary argument concerns an issue that came up more than

once in the District Court. That is the admissibility of Groce’s proposed evidence

to impeach Mr. Martin’s testimony. During a pretrial hearing, Mr. Groce’s counsel

laid out a two-part trial plan to show Mr. Martin had previously lied under oath.

First, on cross-examination he would ask Mr. Martin if he had ever perjured

himself or lied under oath before. If Mr. Martin answered in the negative, Mr.

Groce’s counsel would call two witnesses to rebut Martin’s denial. One of the

proposed witnesses was a man acquitted of murder after a trial where Mr. Martin

had testified for the government. The other was a law enforcement officer who, at

a suppression hearing, had given testimony that the presiding magistrate judge

found more credible than Mr. Martin’s testimony on the same subject.

      The District Court ruled Mr. Groce’s counsel could ask Mr. Martin the

perjury question, but excluded the testimony of the two witnesses under Federal

Rule of Evidence 608(b). Mr. Groce argues the District Court erred when it

excluded the evidence under Rule 608(b), because his proposed witnesses’

testimony was admissible “to show a bias and for impeachment of a witness with




                                          10
               Case: 16-17653       Date Filed: 10/25/2018      Page: 11 of 22


admissible and relevant evidence.” Mr. Groce further argues the District Court’s

incorrect ruling on this matter prejudiced him.

       We conclude the District Court did not abuse its discretion when it denied

Mr. Groce’s two witnesses permission to testify. 2 See United States v. Wilk, 572

F.3d 1229, 1234–35 (11th Cir. 2009).

       Rule 608(b) provides that extrinsic evidence other than a criminal conviction

“is not admissible to prove specific instances of a witness’s conduct in order to

attack or support the witness’s character for truthfulness.” We agree with the

District Court that Mr. Groce has not demonstrated his proposed evidence had

some purpose other than showing Mr. Martin is generally willing to lie under oath.

Though Mr. Groce invokes impeachment by specific contradiction, he admits on

appeal he wished to call his two witnesses in order to show Mr. Martin had a “bias

for lying against other defendants and in court proceedings for his own benefit,”

and “a propensity to lie in judicial proceedings.” Using past conduct to suggest a

witness has a generally dishonest character is precisely what Rule 608(b) does not

allow. For this reason, the District Court did not abuse its discretion in excluding

Mr. Groce’s proposed impeachment evidence.



       2
         At oral argument, the parties disagreed over whether Mr. Groce had sufficiently argued
to the District Court that his witnesses’ testimony should be admitted as evidence of Mr.
Martin’s bias. The government, maintaining Mr. Groce had not, urged us to review his bias
argument for plain error. Because Mr. Groce’s bias argument is unavailing even under an abuse
of discretion standard, we need not decide this issue.
                                              11
               Case: 16-17653      Date Filed: 10/25/2018       Page: 12 of 22


C. MANDATORY MINIMUM SENTENCING SCHEME

       The last issue presented by both Mr. Carthen and Mr. Groce concerns the

application of § 924(c)’s mandatory minimum sentencing scheme in their cases.

This scheme has several basic requirements. Defendants convicted of brandishing

a firearm in furtherance of a crime of violence under § 924(c) are subject to a

minimum sentence of seven years in prison on their first conviction, 18 U.S.C.

§ 924(c)(1)(A)(ii), and to a minimum sentence of twenty-five years in prison for

every conviction after that, id. § 924(c)(1)(C)(i). These sentences may not run

concurrently with each other or with any other prison sentence. Id.

§ 924(c)(1)(D)(ii). Because Mr. Carthen and Mr. Groce were each convicted of

three counts under § 924(c) for brandishing a firearm in furtherance of a Hobbs

Act robbery, 3 the District Court calculated they were subject to the following

mandatory minimum prison sentences: one sentence of seven years and two

sentences of twenty-five years, or a total of fifty-seven years, on the § 924(c)

counts. The District Court sentenced them each to this minimum.

       Mr. Carthen disputes the District Court’s calculation. He correctly notes the

twenty-five-year minimum sentence only applies to “second or subsequent

conviction[s].” 18 U.S.C. § 924(c)(1)(C)(i). But he incorrectly argues he did not


       3
         We have previously held a Hobbs Act robbery “qualifies as a crime of violence under
§ 924(c)(3)(A)’s use-of-force clause.” United States v. St. Hubert, 883 F.3d 1319, 1328 (11th
Cir. 2018).
                                              12
             Case: 16-17653    Date Filed: 10/25/2018   Page: 13 of 22


receive any “second or subsequent conviction” within the meaning of the statute

because his three convictions “stem[med] from the same incident.” This argument

is foreclosed by binding precedent. See United States v. Bowers, 811 F.3d 412,

430 n.12 (11th Cir. 2016) (“This Court previously held, and the Supreme Court

later confirmed, that additional § 924(c) counts charged in the same indictment are

second and subsequent for the purposes of § 924(c)(1)(A)(ii).”). The District

Court therefore did not miscalculate the mandatory minimum sentence.

      Instead of the arithmetic of his sentence under the statute, Mr. Groce

challenges the proportionality of his sentence under the Eighth Amendment. We

review de novo the constitutionality of a sentence. United States v. Flores, 572

F.3d 1254, 1268 (11th Cir. 2009) (per curiam).

      The Eighth Amendment’s prohibition of cruel and unusual punishments

“contains a narrow proportionality principle that applies to noncapital

sentences.” United States v. Johnson, 451 F.3d 1239, 1242 (11th Cir. 2006)

(quotation marks omitted). Defendants arguing that their sentences are

constitutionally excessive must make a threshold showing of gross

disproportionality. Id. at 1243. Yet Mr. Groce does little more than contrast the

sentence he received under § 924(c) with what he says is the recommended

sentence range he would have received under the United States Sentencing

Guidelines, which is between 108 and 135 months. His actual sentence of fifty-


                                         13
               Case: 16-17653    Date Filed: 10/25/2018   Page: 14 of 22


seven years, or 684 months, is about five to six times greater than the guideline

range.

         However, as mentioned in the government’s brief, this Court upheld in

Bowers a mandatory minimum sentence of 182 years, imposed under § 924(c), for

brandishing a firearm during eight robberies. 811 F.3d at 433. While

acknowledging the mandatory minimum was over ten times the recommended

guideline range, this Court held the mandatory minimum was not a grossly

disproportionate punishment considering the circumstances of that case. Id. at

432–33. Because Mr. Groce has not attempted to distinguish Bowers despite

having the opportunity to do so in his reply brief and at oral argument, we can only

compare this case and Bowers by looking at the ratios between the defendants’

actual sentences and their guideline ranges in each case. That comparison does not

favor Mr. Groce’s position. As a result, we conclude Mr. Groce has failed to make

a threshold showing of gross disproportionality.

         AFFIRMED.




                                          14
             Case: 16-17653      Date Filed: 10/25/2018    Page: 15 of 22



WILLIAM PRYOR, Circuit Judge, concurring:

      I join the panel’s opinion in full. I write separately to explain that our

precedents interpreting Federal Rule of Evidence 608(b) to prohibit impeachment

by contradiction are irreconcilable with the current text of that Rule.

“Impeachment by contradiction occurs when a party offers evidence to prove that a

fact to which a witness testified is not true.” 27 Charles Alan Wright et al., Federal

Practice and Procedure § 6096 (2d ed. 2007). But the current version of Rule

608(b) regulates the admission of evidence of a witness’s character for truthfulness

or untruthfulness, not impeachment by contradiction. When an appeal that requires

us to decide the issue comes before us, we should rule that the 2003 amendment to

Rule 608(b) abrogated our earlier precedents.

      Our precedents have interpreted Rule 608(b) as adopting the common-law

rule that “a witness may not be impeached by producing extrinsic evidence of

‘collateral’ facts ‘contradicting’ the first witness’s assertions about those facts.” 1

McCormick on Evidence § 45 (Kenneth S. Broun ed., 7th ed. 2013). In United

States v. Edwards, 696 F.2d 1277 (11th Cir. 1983), we held that Rule 608(b)

prohibits this tactic. Id. at 1281.We affirmed a ruling excluding evidence proffered

for the purpose of “contradict[ing]” a witness’s “stated motive for working for the

DEA” and “denial of involvement in drugs.” Id. And our later decisions made clear

that the holding of Edwards—consistent with the collateral-issue rule of the

                                           15
             Case: 16-17653      Date Filed: 10/25/2018      Page: 16 of 22


common law—does not “stand as a bar to the admission of evidence introduced to

contradict, and which the jury might find disproves, a witness’s testimony as to a

material issue of the case.” United States v. Cardenas, 895 F.2d 1338, 1345 (11th

Cir. 1990) (quoting United States v. Opager, 589 F.2d 799, 803 (5th Cir. 1979));

see also United States v. Costa, 947 F.2d 919, 925 (11th Cir. 1991); United States

v. Cousins, 842 F.2d 1245, 1249 (11th Cir. 1988); United States v. Calle, 822 F.2d

1016, 1021 (11th Cir. 1987).

      Our precedents comported with the former text of Rule 608(b), which stated

that “[s]pecific instances of conduct of a witness, for the purpose of attacking or

supporting his credibility . . . may not be proved by extrinsic evidence.” Edwards,

696 F.2d at 1281 (alterations in original) (emphasis added). This formulation of the

Rule prohibited any use of extrinsic evidence of a witness’s conduct to attack a

witness’s credibility. That prohibition arguably included evidence offered to prove

that a witness testified falsely in an earlier proceeding.

      In 2003, Rule 608(b) was amended to substitute the phrase “character for

truthfulness” for the word “credibility,” so that the Rule now provides that,

“[e]xcept for a criminal conviction, . . . extrinsic evidence is not admissible to

prove specific instances of a witness’s conduct in order to attack or support the

witness’s character for truthfulness.” Fed. R. Evid. 608(b) (emphasis added). The

purpose of this amendment was “to clarify that the absolute prohibition on


                                           16
             Case: 16-17653      Date Filed: 10/25/2018    Page: 17 of 22


extrinsic evidence applies only when the sole reason for proffering that evidence is

to attack or support the witness’ character for truthfulness.” Fed. R. Evid. 608

advisory committee’s note to 2003 amendments. “[T]he amendment leaves the

admissibility of extrinsic evidence offered for other grounds of impeachment (such

as contradiction, prior inconsistent statement, bias and mental capacity) to Rules

402 and 403.” Id.

      As the committee notes suggest, the current text of Rule 608(b) provides no

general ban on impeachment by contradiction. “The literal language” of the current

version of Rule 608(b) establishes that “extrinsic evidence is inadmissible only if

offered for the purpose of proving character for truthfulness or untruthfulness.”

Wright et al., supra, § 6119. The text does not speak to related uses of the same

evidence, even those that will almost always have a collateral impact on the jury’s

assessment of a witness’s character for truthfulness, such as evidence introduced

for impeachment by contradiction.

      The current rule does not reach impeachment by contradiction, which

characteristically attempts to prove that a witness lied, not that he is a liar. Reading

Rule 608(b) to exclude extrinsic proof of witness conduct to challenge a witness’s

credibility in any way, as we did in Edwards, would effectively read the words “in

order to attack or support the witness’s character for truthfulness” out of the text of

the Rule by prohibiting extrinsic evidence that affects a jury’s assessment of the


                                          17
             Case: 16-17653    Date Filed: 10/25/2018   Page: 18 of 22


witness’s character for truthfulness, even if the evidence was not introduced in

order to attack the witness’s character. This reading is untenable because it would

violate the surplusage canon, which “directs us to give effect to ‘every word and

every provision’ of a statute.” United States v. Obando, 891 F.3d 929, 936 (11th

Cir. 2018) (quoting Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts § 26, at 174 (2012)).

      We should follow the approach of the majority of the circuits. The

overwhelming majority of our sister circuits have held that Rule 608(b) does not

prohibit impeachment by contradiction. See, e.g., United States v. McGill, 815 F.3d

846, 907 (D.C. Cir. 2016); Morgan v. Covington Twp., 648 F.3d 172, 179 (3d Cir.

2011); United States v. Ramirez, 609 F.3d 495, 499 (2d Cir. 2010); United States v.

McGee, 408 F.3d 966, 981–82 (7th Cir. 2005); United States v. Akpan, 407 F.3d

360, 373–74 (5th Cir. 2005); United States v. Perez-Perez, 72 F.3d 224, 227 (1st

Cir. 1995); United States v. Higa, 55 F.3d 448, 451–52 (9th Cir. 1995); United

States v. Fleming, 19 F.3d 1325, 1331 (10th Cir. 1994). With the exception of the

Sixth Circuit, see United States v. Scott, 693 F.3d 715, 721–22 (6th Cir. 2012), the

only circuits that have concluded otherwise in precedential opinions did so before

the adoption of the 2003 amendment. See United States v. Goings, 313 F.3d 423,

427 (8th Cir. 2002); United States v. Smith Grading & Paving, Inc., 760 F.2d 527,

530 (4th Cir. 1985). We should recognize that the gloss on the Rule that we offered


                                         18
             Case: 16-17653     Date Filed: 10/25/2018    Page: 19 of 22


in Edwards is inconsistent with the text of the post-2003 Rule when the

opportunity to do so presents itself.

      For related reasons, our statements that the Rule limits the use of extrinsic

evidence to “contradict[ing] . . . a witness’s testimony as to a material issue of the

case,” Cardenas, 895 F.2d at 1345 (quoting Opager, 589 F.2d at 803), are also

incompatible with the post-2003 text of Rule 608(b). The Rule does not speak to

anything other than the use of extrinsic evidence to support or attack a witness’s

character for truthfulness. And the constraint we recognized in Cardenas derives

from the collateral-issue rule of the common law. But as the Supreme Court has

explained, “[i]n principle, under the Federal Rules no common law of evidence

remains.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 588 (1993) (citation

and internal quotation marks omitted). “[W]hen the Federal Rules are silent about a

common-law restriction on the admission of logically relevant evidence, the Rules

impliedly abolish the restriction.” Edward J. Imwinkelried, Formalism Versus

Pragmatism in Evidence, 48 Creighton L. Rev. 213, 221 (2015).

      Rule 608(b) imposes only one constraint on extrinsic evidence: that it cannot

be used to attack or support a witness’s character for truthfulness. Immateriality

does not cause evidence to fall within the ambit of this prohibition. As several of

our sister circuits have recognized, Rule 608(b) “does not apply . . . when extrinsic

evidence is used to show that a statement made . . . on direct examination is false,


                                          19
              Case: 16-17653    Date Filed: 10/25/2018    Page: 20 of 22


even if the statement is about a collateral issue.” Fleming, 19 F.3d at 1331; see also

Morgan, 648 F.3d at 179–80; United States v. Fonseca, 435 F.3d 369, 375 (D.C.

Cir. 2006).

      Of course, that Rule 608(b) does not itself bar impeachment evidence

relevant only to a collateral issue does not mean that such evidence is always or

even presumptively admissible. Impeachment by contradiction often threatens to

“utterly destroy[]” “the purpose of Rule 608(b)” by permitting a party to mount a

de facto attack on a witness’s character for truth. Wright et al., supra, § 6119.

When this threat arises, there is a serious risk of “undue consumption of time

entailed in the presentation of the extrinsic evidence” and a “danger that the

jurors’s consideration of the extrinsic credibility evidence will distract them from

the historical merits.” Imwinkelried, Formalism Versus Pragmatism, supra, at 234.

Because of this problem, “[w]hen extrinsic evidence offered to contradict

undermines the[] purposes of Rule 608(b), that evidence becomes a strong

candidate for exclusion under Rule 403,” especially when the evidence is not

otherwise “admissible to prove facts pertinent to other issues in the case.” Wright

et al., supra, § 6119. So although Rule 608(b) does not limit the use of extrinsic

evidence in impeachment by contradiction to “material issue[s] of the case,”

Cardenas, 895 F.2d at 1345 (quoting Opager, 589 F.3d at 803), a district court




                                          20
             Case: 16-17653      Date Filed: 10/25/2018   Page: 21 of 22


could exclude extrinsic evidence used to impeach a witness on a collateral issue for

its risk of “confusing the issues” or “wasting time.” Fed. R. Evid. 403.

      The Federal Rules of Evidence often prohibit the introduction of evidence

for one purpose while permitting the introduction of the same evidence for a

different purpose. See, e.g., Fed. R. Evid. 404(b) (prohibiting prior bad act

evidence to prove propensity, but not “for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident”); Fed. R. Evid. 407 (prohibiting evidence of

subsequent remedial measures to prove negligence, culpable conduct, a product or

design defect, or a need for a warning or instruction, but not for other purposes).

And there is no reason why Rule 608(b) should operate differently. As the

Supreme Court has explained, “there is no rule of evidence which provides that

testimony admissible for one purpose and inadmissible for another purpose is

thereby rendered inadmissible.” United States v. Abel, 469 U.S. 45, 56 (1984). “It

would be a strange rule of law which held that relevant, competent evidence which

tended to show bias on the part of a witness was nonetheless inadmissible because

it also tended to show that the witness was a liar.” Id. Similarly, evidence that

tends to prove that a witness is not telling the truth on the stand should not be

inadmissible because it incidentally tends to prove that he is a liar.




                                          21
             Case: 16-17653    Date Filed: 10/25/2018    Page: 22 of 22


      Extrinsic evidence offered to prove specific instances of witness conduct

should be assessed under Rule 403 unless the evidence in question is offered to

support or attack a witness’s character for truthfulness. Rule 608(b) does not

govern the admission of extrinsic evidence for any other purpose. For the reasons

explained by the majority, this appeal does not present an opportunity for us to

adopt this reading of Rule 608(b) as our holding. But in a future appeal that

requires us to resolve the question whether our precedents interpreting Rule 608(b)

remain valid, we should recognize that our precedents interpreting the Rule to

establish a categorical prohibition on impeachment by contradiction or to impose a

materiality constraint on that tactic were abrogated by the 2003 amendment.




                                         22